Title: From Thomas Jefferson to John Banister, 16 June 1785
From: Jefferson, Thomas
To: Banister, John



Dear Sir
Paris June 16. 1785.

I received your favors of Feb. 8. and 9. by your son, and am happy to be able to assure you that his health is perfectly reestablished.  On this subject however I suppose his own letter which accompanies this will give you more particular details. We were not able to decide what would be the best place for him to go to. He left this four days ago proposing to go to Lisle 4 leagues from Avignon and make some stay during which he could inform himself what would be his best position. Of this, as soon as known, you shall be informed. I gave him a plan of reading as well adapted to his views as I was able, and have endeavored to convince him he cannot oblige me more than by putting it in my power to be useful to him. I think the sum you propose is as much as he can spend usefully, if the purchase of books be made an additional article: but should any unexpected circumstances call for more I will take the liberty of advising him and informing you. His dispositions seem so perfectly good and regular that I think there is no danger of his even wishing to go beyond what is proper. I shall be happy on his account if I can be of service to him: I am very much so on your account as it enables me to repair the insult I was guilty of to you in supposing an impostor to be your son. I shall endeavor to convince you that that error flowed from a warm desire to oblige you. But after pardoning me this, I have a right to insist that you never propose again the reimbursing that money. The admitting this would place me too nearly on a level with the principal plunderer himself. It would be saddling you with my follies. Be so good as to present me affectionately to Mrs. Bannister. During the little time I was at Portsmouth I went to Titchfeild to see my old acquaintance [Mrs.] Thomson, but she was too much indisposed to be seen, and was not informed who it was asked to see her till I was gone. I was to cross the channel that evening. Everything seems quiet here at present, so that I have nothing interesting to communicate. I am with very great esteem Dr. Sir Your friend & servt.,

Th: Jefferson

